PER CURIAM.
This case is remanded to the Alabama Public Service Commission for reconsideration of its zero order in light of this Court’s opinion and order in General Telephone Co. of the Southeast v. Alabama Public Service Commission, 424 So.2d 1288 (Ala.1982) (rehearing overruled this date).
The Commission is hereby directed to make and file in this Court within 28 days from the date of this opinion a report concerning its reconsideration on remand of this ease, and the application for supersede-as is hereby continued subject to that report.
REMANDED WITH INSTRUCTIONS.
All the Justices concur.